Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 02, 2017

The Court of Appeals hereby passes the following order:

A18A0571. DANIEL W. TAYLOR v. CARLOTTA FICKLIN et al.

      Daniel W. Taylor, a prisoner with the Georgia Department of Corrections, filed
a pro se “complaint to stop garnishment” against the Department and its
superintendent. The trial court dismissed his complaint, and Taylor filed this direct
appeal. We, however, lack jurisdiction.
      Because Taylor is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35, a party must file an application for discretionary appeal.
Because Taylor failed to do so here, this appeal must be dismissed. See Jones v.
Townsend, 267 Ga. 489 (480 SE2d 24) (1997).
      But even if Taylor were not currently incarcerated, this appeal would still be
subject to dismissal because appeals in cases involving garnishment must also be
initiated by discretionary application. See OCGA § 5-6-35 (a) (4) and (b); Maloy v.
Ewing, 226 Ga. App. 490, 491 (486 SE2d 708) (1997). For these reasons, this appeal
is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/02/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.